 1

 2

 3

 4

 5

 6

 7

 8                              UNITED STATES DISTRICT COURT

 9                                     DISTRICT OF NEVADA

10

11    JIM BASS HOLDEN,                                Case No. 2:13-cv-00668-JCM-EJY
12                      Petitioner,                   ORDER
13           v.
14    WARDEN DWIGHT NEVINS, et al.,
15                      Respondents.
16

17          Petitioner having filed a first motion to extend time (ECF No. 91), and good cause

18   appearing;

19          IT THEREFORE IS ORDERED that petitioner's first motion to extend time (ECF No. 91)

20   is GRANTED. Petitioner will have up to and including December 9, 2019, to file a response to

21   the motion to dismiss (ECF No. 90).

22          DATED: December 2, 2019.
23                                                              ______________________________
                                                                JAMES C. MAHAN
24                                                              United States District Judge
25

26
27

28
                                                     1
